           Case 2:13-cr-00368-JAD-VCF Document 205 Filed 01/22/21 Page 1 of 4



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                         2:13-CR-368-JAD-VCF

 8                 Plaintiff,                        Final Order of Forfeiture

 9          v.

10 DAVID YODER,

11                 Defendant.

12          The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

14 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by David Yoder to the criminal

15 offenses, forfeiting the property set forth in the Plea Agreement, the Bill of Particulars, and

16 the Forfeiture Allegations of the Superseding Criminal Indictment and shown by the United

17 States to have the requisite nexus to the offenses to which David Yoder pled guilty.

18 Superseding Criminal Indictment, ECF No. 14; Bill of Particulars, ECF No. 34; Change of

19 Plea, ECF No. 171; Preliminary Order of Forfeiture, ECF No. 172; Plea Agreement, ECF

20 No. 173.

21          This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24          This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from November 21, 2019, through December 20, 2019, notifying all potential

27 third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF

28 No. 187.
           Case 2:13-cr-00368-JAD-VCF Document 205
                                               190 Filed 01/22/21
                                                         03/04/20 Page 2 of 4
                                                                            5



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)

 9   and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

10      1. Dell computer tower, Model No. Vostro 400, Serial No. D2CXRF1, containing a

11          Seagate 1 TB SATA hard drive, Model No. ST1000DM003, Serial No. SlD0MRJQ;

12      2. Hitachi 2TB external hard drive, Model No. HT0LDNB20001BBB, Serial No.

13          F31G2NXD;

14      3. Western Digital 1TB hard drive, Model No. WD10EADS, Serial

15          No.WCAV5M930266.

16      4. San Disk Card Reader;

17      5. San Disk 16GB Compact Flash Card;

18      6. Panasonic Video Camera, Model No. SDR-H85P, Serial No. J01Al8002;

19      7. 2 micro video cassettes;

20      8. Proof of residence documents;

21      9. Compaq Presario laptop computer, Model No. CQ57, Serial No. 5CB2174R1P,

22          containing a Seagate 320GB SATA hard drive, Model No. ST9320325AS, Serial No.

23          6VDFR10V;

24      10. Canon Mark II digital camera, Serial No. 4252102526;

25      11. Emachines desktop computer, Model No. EL1850, Serial No.

26          PTNBK02012040038589600, containing a 500GB SATA hard drive, Model No.

27          HDS721050CLA362, Serial No. HElBIMMT;

28   ///
                                                      2
       Case 2:13-cr-00368-JAD-VCF Document 205
                                           190 Filed 01/22/21
                                                     03/04/20 Page 3 of 4
                                                                        5



 1   12. Gateway desktop computer, Model No. DX4860-UB33P, Serial No.

 2      PTGCPP200420400EF66300, containing a Western Digital 1TB SATA hard drive,

 3      Model No. WD10EARX, Serial No.WMC0T0032462;

 4   13. Compaq Presario desktop computer, Model No. SR5034X, Serial No.

 5      MXX71406PP, containing a Samsung 160GB SATA hard drive, Model No.

 6      HD160JJ/P, Serial No. S0DFJ1GP107611;

 7   14. Apple iPhone 4S, Model No. Al387, Serial No. CBPH20MGDTDW, IMEI No.

 8      99000110136386, containing a Sprint mini SIM card. No. 8901010008831126638F;

 9   15. 100 CDs and DVDs;

10   16. 13 CDs and DVDs;

11   17. Hitachi DVD Cam, Serial No. 50320241;

12   18. Sony Digital Camera, Model No. MVC-FD100, Serial No. 500023containing a 3.5

13      inch floppy diskette with 128MB of memory;

14   19. Kodak digital camera, Model No. Easyshare Z710, Serial No. KCXGG64336528;

15   20. Kodak digital camera, Model No. Z981, Serial No. KVYMN02061276;

16   21. Black HP laptop model, G6-2237US, Serial No. 5CD2490UMC;

17   22. Toshiba Satellite C655D-S5209 laptop, Serial No. 7B231863Q;

18   23. Toshiba Satellite C55D-A5304 laptop, Serial No. YD280824Q;

19   24. Black Seagate Expansion Desktop Drive, P/N 1D7AP3-500, Serial No. NA4K688Y;

20   25. Apple iPhone in black case, model number A1332;

21   26. Apple iPhone without a case, model number A1387;

22   27. Black Samsung cellular flip phone, model SPH-M270;

23   28. Black digital Canon EOS camera, Serial No. 3211600699, Model DS126201;

24   29. Cannon Rebel XSi camera, model number DS126181, Serial No. 0670215963,

25      containing 2 GB SD card;

26   30. Nikon D700 digital camera, Serial No. 3114091, containing 2 SD cards, (1) 8 GB, (1)

27      16 GB;

28   31. Apple iPhone 4, FCC ID: BCG-E2422A;
                                          3
           Case 2:13-cr-00368-JAD-VCF Document 205
                                               190 Filed 01/22/21
                                                         03/04/20 Page 4 of 4
                                                                            5



 1      32. Apple iPhone 4S, FCC ID: BCG-E2430A;

 2      33. A Toshiba External Drive, Serial No. 23EAPV0ZTRE8

 3      34. HP Pavilion Computer, Serial No. 5CD249WMC;

 4      35. Kodak 2GB SD card;

 5      36. PNY 16GB SD card;

 6      37. 2 SanDisk 8GB Compact Flash cards

 7      38. SanDisk 8GB SD card; and

 8      39. iPhone, FCC ID: BCG-E23808

 9   (all of which constitutes property).

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

11   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

12   deposit, as well as any income derived as a result of the government’s management of any

13   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

14   disposed of according to law.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

16   copies of this Order to all counsel of record.

17          Check the Preliminary Order of Forfeiture and the Plea Agreement for any special

18   language or offers to make sure the documents match.

19          DATED  _____________________,
            DATED: January 11, 2021.      2020.

20

21

22                                               HONORABLE JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                      4
